Citation Nr: 1200418	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-00 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound of the left heel, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for a psychiatric disorder manifested by depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to April 1973 and from March 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The decision below addresses the rating claims on appeal.  The claim of service connection for a psychiatric disorder manifested by depression is addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a gunshot wound of the left heel are manifested by pain, weakness, limited motion, callosities, and tender scarring that equates to no more than severe impairment; actual loss or loss of use of the left foot has not been shown.

2.  The Veteran has a painful scar associated with the gunshot wound of the left heel.

3.  The Veteran's service-connected lumbosacral strain is manifested by disability that as likely as not equates to forward flexion of the thoracolumbar spine to 20 degrees; ankylosis or related neurologic abnormality has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected residuals of a gunshot wound of the left heel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for a separate 10 percent rating for a painful scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a 40 percent rating for service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the rating claims on appeal has been accomplished.  Through a December 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claims for increased ratings.  The Veteran was told that the evidence must show that his service-connected disabilities had gotten worse.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the two rating issues on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Northampton, Massachusetts, and Providence, Rhode Island.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, the Veteran was afforded a hearing before the Board in May 2011, a transcript of which is of record.  Moreover, in April 2007 and December 2010, the Veteran was provided VA examinations in connection with his claims, the reports of which are also of record.  The reports contains sufficient evidence by which to evaluate the Veteran's residuals of a gunshot wound of the left heel and lumbosacral strain in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected left heel and lumbar spine disabilities are more disabling than currently rated.  He contends that a rating in excess of 30 percent is warranted for residuals of a gunshot wound of the left heel and a rating in excess of 20 percent is warranted for lumbosacral strain.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Gunshot Wound of the Left Heel

During his first period of active service, the Veteran was accidentally shot in the left heel by a young boy in an acquaintance's apartment.  It was determined that the injury was not the result of the Veteran's willful misconduct and he has been awarded service connection for residuals of a gunshot wound of the left heel.  A 30 percent rating has been in effect since July 1, 1992.  The Veteran filed the current claim for an increase in October 2006.

At his hearing, the Veteran testified that his disability primarily results in pain that lasts all day.  He stated that the pain is generally in the area where part of his heel was removed during prior surgery.  The Veteran stated that he also develops callosities and cannot move the foot in all directions.  He indicated that shoe inserts do not help the problems and that he uses a cane for support.

Historically, the Veteran's service-connected residuals of a gunshot wound of the left heel have been evaluated under Diagnostic Code 5284 for "other foot injuries."  Under that diagnostic code, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  Additionally, a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a (Diagnostic Code 5284) (2011).

In this case, the Veteran has been awarded the highest schedular rating under Diagnostic Code 5284 that does not involve loss of use of his left foot.  Notably, a 30 percent rating is the highest assignable rating for any unilateral foot disability not involving actual loss or loss of use of the foot.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5276 to 5284); see also 38 C.F.R. § 4.71a (Diagnostic Codes 5165 to 5167) (allowing for a 40 percent rating where there is amputation below the knee, of the foot, or loss of use of the foot).  Furthermore, gunshot wounds may be evaluated as a muscle injury.  However, similar to the rating schedule for evaluating foot disabilities, no higher than a 30 percent rating (equivalent to severe disability) is assignable for a muscle injury involving the foot.  See 38 C.F.R. §§ 4.55, 4.56, 4.73 (Diagnostic Codes 5310 to 5312).  Thus, in order for a higher rating to be warranted for the Veteran's service-connected residuals of a gunshot wound of the left heel, the evidence must show that the disability results in the loss of use of his left foot.

A review of the relevant evidence of record from the time period one year before the claim for an increase was filed reveals that the Veteran's service-connected residuals of a gunshot wound of the left heel have not resulted in or approximated loss of use of the left foot.  He underwent a VA examination of his feet in April 2007.  The examiner conducted a physical examination and reviewed the claims file.  The Veteran reported experiencing constant sharp pain, particularly on activity, and that he utilized a cane.  The examiner noted that the Veteran limped due to left heel pain and that the entire left posterior heel was tender to palpation.  X-rays showed changes in the bone of the left heel.  There were no foreign bodies retained in the heel from the gunshot; instead, x-rays revealed bone anchors, which were used to reattach the Achilles tendon during a previous surgery.  The examiner diagnosed the Veteran with chronic pain and deformity to the left posterior heel.

Although the April 2007 VA examination report appears to show that the Veteran's disability approximated severe impairment, the report does not contain evidence suggesting that the Veteran had loss of use of the left foot.  While there was a complaint of constant sharp pain, the Veteran denied experiencing weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  Additionally, the examiner found that the left heel problems prevented recreational activities.  However, the examiner indicated that the problems only had a moderate effect on activities such as walking and shopping.  Significantly, the examiner determined that there were no functional limitations with standing or walking even though the Veteran used a cane.  This evidence tends to show that the Veteran retained use of his left foot and that no more than severe impairment was shown.  Thus, the April 2007 examination report does contain sufficient evidence to allow for a rating in excess of 30 percent.

In December 2010, the Veteran underwent additional VA examination of his left foot in connection with the claim.  A VA podiatrist reviewed the claims filed and physically examined the Veteran.  The Veteran had complaints of sharp pain, painful motion, weakness, muscle spasm, and swelling.  He indicated that he utilizes a cane and takes pain medication for treatment.  Examination revealed intact sensorium of the left foot and no edema at that time.  The examiner noted that there was healed incision scarring that was tender to palpation.  Muscle strength was 4/5 and there was reduced motion in the ankle.  There was normal alignment of the Achilles tendon and a normal arch in the foot.  X-rays revealed rectrocalcaneal exostosis with evidence of prior surgery and retained anchors for attaching the Achilles tendon.  A diagnosis of residuals of a left heel injury was provided.  The examiner reiterated that the Veteran was ambulating with the use of a cane with muscle weakness of the left foot.  The examiner stated that employment requiring a significant amount of ambulation would be precluded but sedentary employment would not be precluded.

Although the evidence contained in the December 2010 examination report reflects a left heel disability that may be characterized as severe in nature, the report does not show that the Veteran has actual loss of use of the left foot.  He retains sensation and some muscle strength.  While the Veteran experiences painful motion in the left foot area with weakness and uses a cane to ambulate, he nevertheless retains some function in the left foot that does not approximate loss of use.

Additional guidance may be found in the definition of "loss of use" for the purposes of special monthly compensation.  Loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011).

The evidence found in the VA examination reports does not suggest that the Veteran would be equally well served by having his left foot amputated.  He has some functional use even if severely impaired.  There is no evidence of ankylosis in the area of the left heel or foot and the evidence does not show any sensory impairment, let alone complete paralysis of an affected nerve.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  These provisions are applicable to Diagnostic Code 5284.  See Fenderson v. West, 12 Vet. App.119, 127-28 (1999).  

The Veteran states that the left heel disability causes painful motion and this is documented in both VA examination reports.  Nevertheless, the evidence shows that this impairment is contemplated by the 30 percent rating that is already assigned.  As discussed previously, the Veteran's painful motion, along with weakness, does not result in or approximate actual loss of use of the left foot.  Therefore, even though there is painful motion and weakness, a higher rating is not warranted because the overall functional impairment does not result in that greater than severe; i.e., loss of use.

The Board has considered the Veteran's lay statements and testimony on the matter, as well as an October 2010 statement from his sister.  The symptomatology they describe is similar to what was identified in the two VA examinations and does not provide for a higher rating.  Additionally, treatment records from the Northampton and Providence VAMCs, and multiple private treatment providers, document that the Veteran has sought treatment for left heel pain and has received pain medication for treatment.  The treatment records do not contain detailed examinations similar to the two VA examinations for evaluating the disability in the context of the rating criteria.  Even so, the treatment records do not show that the Veteran has actual loss of use of the left foot.  Therefore, they also do not provide sufficient evidence for a higher rating.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 (2011), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

In the Veteran's case, the evidence shows that he has scarring on his left heel that is a residual of surgical procedures to excise a portion of the heel affected by the gunshot wound.  The December 2010 VA examiner expressly found the scar to be painful on examination.  The question arises whether such a scar is contemplated by the "severe disability" of the 30 percent rating under Diagnostic Code 5284.  The criteria for rating a muscle injury of the foot reflects that scarring may be contemplated by a "severe" muscle injury.  See 38 C.F.R. § 4.56(d)(4) (objective findings of a severe disability include ragged, depressed, and adherent scars).  However, the Court has held that the painfulness of a scar is not contemplated by the provisions of section 4.56(d) and that a separate rating for a scar is not duplicative of or overlapping with a muscle injury under Esteban.  See Jones v. Principi, 18 Vet. App. 248, 260 (2004).  Therefore, it follows that a separate disability rating for the painfulness of a scar is not prohibited under Diagnostic Code 5284 as it is a separate manifestation from the functional impairment contemplated by the 30 percent rating.  

Because the associated scarring is painful on examination, the Board concludes that a separate 10 percent rating is warranted for a painful scar associated with the gunshot wound of the left heel.  See 38 C.F.R. § 4.118 (Diagnostic Code 7804) (2008) (part of the criteria for evaluating scars that was in effect when the Veteran's claim for an increase was filed).  This is so for the entire rating period on appeal.  See Hart, 21 Vet. App. at 509-10.  Although the 30 percent and 10 percent ratings combine to be 40 percent disabling, the "amputation rule" is not violated as the 40 percent rating does not exceed the rating for an amputation at the elective level.  See 38 C.F.R. § 4.68 (2011) (amputation rule).

In sum, a rating in excess of 30 percent is not warranted for residuals of a gunshot wound of the left heel at any time during the rating period on appeal.  However, a separate 10 percent rating is warranted for an associated painful scar.  Because the preponderance of the evidence is against higher ratings, the benefit-of-the-doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Lumbosacral Strain

In October 1992, the Veteran was granted service connection for lumbosacral strain as secondary to his service-connected gunshot wound of the left heel.  It was determined that the left heel problems caused an altered gait that resulted in low back problems.  A 20 percent rating has been in effect since July 22, 1992.  The Veteran filed the current claim for an increase in October 2006.

At his hearing, the Veteran testified that his disability results in low back pain with more pain on the right side.  He also stated that he experiences spasms all the time and pain when he bends.

Historically, the Veteran's service-connected lumbosacral strain was evaluated under Diagnostic Code 5295 "lumbosacral strain."  The rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine has since been revised and is applicable to the claim for increase on appeal.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  Lumbosacral strain is now found under 38 C.F.R. § 4.71a (Diagnostic Code 5237) and is evaluated under the General Rating Formula for Diseases or Injuries of the Spine.  

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Code 5237).

In order for the next higher 40 percent rating to be warranted, the evidence could show that the Veteran's forward flexion of the thoracolumbar spine was to 30 degrees or less.  The Veteran underwent VA examination of the spine in April 2007.  He was able to forward flex his thoracolumbar spine to 40 degrees.  A higher rating would not be warranted on this basis.  However, the examiner noted that pain began at 20 degrees of forward flexion.  As noted previously, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. at 38-43.  Here, the April 2007 VA examiner indicated in the report that the Veteran's range of motion was otherwise reduced by pain.  Thus, it appears that the onset of pain was equivalent to functional loss in the Veteran's case.

Although the April 2007 report appears to show that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less, a subsequent December 2010 VA examination shows that his forward flexion was to 90 degrees.  It was noted that there was discomfort, but no pain.  Even so, private treatment records from Miriam Hospital, dated through February 2008, and from Blackstone Valley Community Health Care, dated through January 2011, contain evidence that the Veteran experiences decreased range of motion of the lumbar spine and severe pain when bending.  In consideration of this evidence and the Veteran's testimony on the matter, and when resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected lumbosacral strain is manifested by disability that as likely as not equates to forward flexion of the thoracolumbar spine to 20 degrees with consideration of painful motion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of the finding, the Board concludes that a 40 percent rating is warranted for lumbosacral strain for the entire rating period on appeal.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237).

An even higher rating is not warranted for any orthopedic manifestations of the disability because the evidence does not show that there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Id.  The April 2007 VA examiner expressly found that there was no ankylosed spine.  None of the subsequent VA treatment or private records, or the December 2010 VA examination report, shows that the Veteran has ankylosis.  Although he has painful limited motion, he does not have fixation of a spinal segment.  Thus, a rating in excess of 40 percent is not warranted at any point during the rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether a separate rating is warranted for any associated objective neurologic abnormality.  The evidence does not indicate that the Veteran has bowel or bladder impairment.  The evidence does show that the Veteran has had positive straight leg raising tests at times and he has complained of pain radiating to the legs.  However, no objective neurologic abnormality, such as neuropathy or radiculopathy, has been identified.  The April 2007 VA examiner noted a positive straight leg raise test, but he also noted that there was no history of a neurological dysfunction, no sensory or motor changes, and provided no diagnosis for a neurologic abnormality in addition to the lumbosacral strain diagnosis.  VA and private treatment records also do not contain a diagnosis of an associate neurologic abnormality.  Moreover, the December 2010 VA examiner stated that there was no evidence of any sensory or motor deficits at that point and included as a diagnosis only chronic low back pain.  Thus, despite some subjective evidence, the competent medical evidence tends to show there is no objective neurologic abnormality associated with the Veteran's service-connected lumbosacral strain and, therefore, a separate rating is not warranted.

In sum, a rating in excess of 40 percent is warranted for lumbosacral strain with application of the benefit-of-the-doubt rule.  Because the preponderance of the evidence is against even higher or separate ratings, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


Extra-schedular

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's gunshot wound of the left heel or lumbosacral strain has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An increased rating for residuals of a gunshot wound of the left heel is denied.

A separate 10 percent rating for a painful scar associated with a gunshot wound of the left heel is granted, subject to the laws and regulations governing the payment of monetary awards.

A 40 percent rating for lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for a psychiatric disorder manifested by depression to the agency of original jurisdiction for additional development.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

When the Veteran filed his claim, he contended that he has major depressive disorder secondary to his service-connected disabilities.  At his hearing, the Veteran appeared to also set forth the theory of direct service connection as he testified that he had mental problems such as depression ever since he was shot in the left heel during military service.

The Board points out that the Veteran has received multiple diagnoses concerning mental health problems.  They include major depressive disorder, bipolar disorder, adjustment disorder, posttraumatic stress disorder (PTSD), and various substance abuse disorders.  Although the claim was certified on appeal to the Board as a claim of service connection specifically for major depressive disorder, the Board finds that it is more appropriate to characterize the claim as one of entitlement to service connection for a psychiatric disorder manifested by depression as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is not limited to the diagnosis identified by the Veteran, but includes several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).

Given that the Veteran's claim is not limited to major depressive disorder, the Veteran should be sent a letter notifying him of the information and evidence necessary to substantiate a claim of service connection for a psychiatric disorder manifested by depression to comply with the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Dingess/Hartman, 19 Vet. App. at 473.

Although he was previously afforded multiple VA examinations, the record remains unclear as to the appropriate diagnosis for the Veteran's psychiatric disorder or disorders.  In April 2007, a VA examiner provided Axis I diagnoses of alcohol dependence, nicotine dependence, and cocaine dependence.  The Veteran was also diagnosed with antisocial personality disorder.  The examiner stated that there was no depression secondary to a gunshot wound.

A December 2007 VA examiner provided diagnoses of PTSD and a history of substance dependence and abuse.  However, the examiner noted that the diagnosis was based on an in-service stressor that had not been verified.  The alleged stressor was that the Veteran was traumatized during service in Germany in the 1970s.  He reported that he was caught in a vicious circle related to undercover work where he would get arrested and released in an effort to aid in the arrest of other drug addicts.  Because the alleged stressor was not verified, the examiner indicated that another clinician should reevaluate the Veteran's condition.

Another VA psychiatric examination was conducted in February 2008.  The examiner provided diagnoses of major depressive disorder and polysubstance dependence.  The examiner noted that the Veteran did not meet the criteria for PTSD, at least as related to the verified in-service stressor of sustaining a gunshot wound to the left heel.  Although the February 2008 examiner found that the Veteran did have major depressive disorder in contrast to the April 2007 assessment, the examiner did not set forth an express opinion as to the etiology of the Veteran major depressive disorder; i.e., whether it had its clinical onset during, or is otherwise related to, his active military service; or whether it is related to, or aggravated by, his service-connected physical disabilities.

The most recent VA treatment records pertaining to mental health problems are dated in November 2007.  The Axis I diagnoses were homeless, alcohol dependence, cocaine dependence, depressive disorder NOS (not otherwise specified), rule out PTSD, and rule out anxiety disorder NOS.

In view of the unsettled evidence regarding the diagnosis and the lack of a definitive medical opinion as to the possible relationship between a psychiatric disorder and the Veteran's military service or service-connected disabilities, he should be scheduled for another VA psychiatric examination on remand.

At his hearing, the Veteran indicated that he currently does not receive treatment through VA facilities.  His treatment is through Dr. Hookway at Blackstone Valley Community Healthcare in Pawtucket, Rhode Island.  In light of the remand, updated records should be requested from Dr. Hookway.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for a psychiatric disorder manifested by depression.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Request more recent treatment records (since January 2011) from Dr. Hookway at Blackstone Valley Community Healthcare in Pawtucket, Rhode Island.  Obtain a release from the Veteran as necessary.

3.  Thereafter, schedule the Veteran for psychological testing and a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for any psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.  Currently, service connection is in effect for residuals of a gunshot wound of the left heel, lumbosacral strain, postoperative left inguinal hernia, and a cyst near the left ear.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its clinical onset during, or is related to, the Veteran' active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal, now characterized as entitlement to service connection for a psychiatric disorder manifested by depression.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


